Case 2:15-cv-01366-JRG-RSP Document 622 Filed 05/25/21 Page 1 of 2 PageID #: 45964




                                 IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF TEXAS
                                          MARSHALL DIVISION

       PERSONALIZED MEDIA                                        §
       COMMUNICATIONS, LLC,                                      §
                                                                 §
                        Plaintiff,                               §
                                                                 §
       v.                                                        §   CIVIL ACTION NO. 2:15-CV-01366-JRG
                                                                 §
       APPLE, INC.,                                              §
                                                                 §
                        Defendant.                               §

                    FIRST AMENDED BENCH TRIAL DOCKET CONTROL ORDER

              It is hereby ORDERED that the following schedule of deadlines1 is in effect until further

   order of this Court:

       Current Date            Amended Date             Deadline / Event

       April 30, 2021                                   Apple to update responses to PMC’s Interrogatory
                                                        Nos. 9 and 25 as to unclean hands, inequitable conduct
                                                        and/or prosecution laches to the extent that it intends
                                                        to raise those issues at the bench trial

       May 13, 2021                                     Parties to exchange draft witness lists and exhibit lists

       May 20, 2021                                     Parties to meaningfully meet and confer regarding any
                                                        pre-disputes, either via video or in person, with local
                                                        counsel and decision makers participating

       May 25, 2021            May 28, 2021             Parties to file Bench Memorandum, identifying
                                                        relevant evidence from jury trial, if any, relevant
                                                        deposition testimony, witness lists, and exhibit lists
                                                        (including both pre-admitted and objected to exhibits)

       June 22, 2021                                    Bench trial -- 10:00 a.m. in Marshall, Texas before
                                                        Judge Rodney Gilstrap




   1
       The Court is of the opinion that further summary judgment briefing on bench trial issues is unnecessary.
Case 2:15-cv-01366-JRG-RSP Document 622 Filed 05/25/21 Page 2 of 2 PageID #: 45965




       So Ordered this
       May 25, 2021




                                        2
